NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 01/27/2021 has been entered. Claims 1-4, 8, and 10-11 are canceled. Claims 5-7 and 9 remain pending and have been examined below. The amendment to claim 5 has overcome the rejections under 35 U.S.C. 112(b) and the rejections are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Swanson on 2/1/2021.
The application has been amended as follows: 
5. (Currently Amended) A wrench extension tool for enhanced application of force and torsion upon an open end wrench, said tool comprising: a tool body, said tool body comprising a first end and a second end, wherein said first end comprising a wrench securing head; wherein said wrench securing head comprising a first lateral plate and a second lateral plate, said first lateral plate and said second lateral plate being directly attached to said tool body, wherein a space is defined between said first lateral plate and said second lateral plate, said first lateral  longitudinallywherein said angled section extends longitudinally, at an obtuse angle from said straight section, from said first pin to said second pin 
Allowable Subject Matter
Claims 5-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 5 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein said straight section extends longitudinally from said tool body to said first pin, wherein said angled section extends longitudinally, at an obtuse angle from said straight section, from said first pin to said second pin” together in combination with the rest of the limitations in the independent claim. Where the amendment to claim 5 has support from figure 2 of the Applicant’s disclosure.
	Claims 6-7 and 9 are allowed as being dependent on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723